INGRAHAM, First Judge.
No objection was made upon the trial to the want of proof that the plaintiffs were partners. The evidence showed that the property sold be<onged to the plaintiffs— not to any firm — and as the defendant suffered it to pass without *73any objection, be is too late now to make it. If tbis objection bad been taken on tbe trial, tbe defect of proof might bave been remedied.
The evidence showed that tbe bill bad been presented to'the defendant and be promised to pay it. Tbis was enough to make out tbe plaintiffs’ case. Tbe allegation of the defendant, that be bought on time, amounted to nothing. If be claimed a credit on tbe sale, it was incumbent on him to show on what credit be purchased tbe goods. Giving all tbe weight that could be given to such a remark, tbe justice could not say whether tbe term of credit was a week, a-month, or a year, and tbe whole allegation, that be bought on credit, was inconsistent with the admitted fact of bis having made payments on account of tbe purchase fron^$ fortnight after the first purchase, and at various times subsequently — at any rate, no credit could be allowed, because no specific credit was proved.
The j udgment should be affirmed.